Campbell, J.,
delivered the opinion of the court.
An appeal from a decree of a chancery court, on exceptions to an answer for insufficiency or impertinence, does not lie under § 2311 of the code, because it is not true that “ the principles of the cause ” can be settled on such an issue, or that it is possible by such course as an appeal to avoid expense and delay ; and although the Chancellor allowed the appeal, it being apparent to this court that a consideration of the questions involved will not settle the principles of the cause, the appeal is dismissed.
Section 2311 contemplates an appeal only in the cases mentioned, specifically, or when the principles of the cause are so involved in the ruling made by the Chancellor that it will be a gain to all to have them promptly passed upon by the appellate court, or where an appeal will avoid expense and delay. An appeal should not be granted except in such cases, and we will guard the statute against abuse in this respect by dismissing the appeal if we can see that the principles of the cause are not involved, and that the appeal increases expense and delay instead of avoiding them.

Appeal dismissed.